            Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 1 of 8



                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                              :
                                                      :        CRIMINAL NO. 1:21-CR-140-JDB
                  v.                                  :
                                                      :
LARRY BROCK,                                          :
                                                      :
                           Defendant.                 :


            UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION TO
    RECONSIDER ELECTRONIC MONITORING OR IN THE ALTERNATIVE TO MODIFY
                     CERTAIN RESTRICTIONS ON TRAVEL

         Comes now the United States of America, by and through its Acting United States Attorney

for the District of Columbia, and April Ayers-Perez, Assistant United States Attorney, and files

this response to Defendant’s Motion to Reconsider Electronic Monitoring or in the Alternative to

Modify Certain Restrictions on Travel. For the reasons stated herein, the United States respectfully

asks this Honorable Court to deny Defendant’s motion.

                                        PROCEDURAL HISTORY

         On January 10, 2021 the Defendant was arrested in the Northern District of Texas for the

misdemeanor offenses under Title 18 United States Code Section 1752(a) and Title 40 United

States Code Section 5104(e)(2)1. [Dkt. No. 5, p. 1]2 On January 14, 2021 a detention and

preliminary examination hearing was held in the Northern District of Texas in this case. The

Honorable Magistrate Judge Jeffrey L. Cureton found probable cause for the above named charges,

and ordered that the Defendant be released on a personal recognizance bond with a number of


1
  The Defendant was subsequently indicted for the felony offense of Obstruction of an Official Proceeding, under Title
18 United States Code Section 1512(c).
2
  All docket references are for the case United States v. Larry Brock, 1:21-CR-140-JDB.
          Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 2 of 8




conditions of pretrial release. [Dkt. No. 5, pp. 17-19] Two of those conditions are that the

Defendant is ordered to home detention, where he is restricted to his residence at all times except

for employment; education; religious services; medical, substance abuse, or mental health

treatment; attorney visits; court appearances; court-ordered obligations; or other activities

approved in advance by the pretrial services office or supervising officer, and that the Defendant

must submit to location monitoring as directed by the pretrial services officer. [Dkt. No. 5, p. 18]


       On April 17, 2021 this Honorable Court amended the bond conditions in reference to the

Defendant’s internet access. [Dkt No. 14] On May 12, 2021 this Honorable Court ordered the

amendment of the Defendant’s bond conditions in reference to travel and phone access. [Dkt No.

17]


       On June 24, 2021 a superseding indictment was returned against the Defendant for the

felony offense of obstruction of an official proceeding, as well as five misdemeanor offenses for

entering and remaining in a restricted building or grounds, disorderly and disruptive conduct in a

restricted building and grounds, entering and remaining on the floor of Congress, disorderly

conduct in a Capitol Building, and parading, demonstrating, or picketing in a Capitol Building.

[Dkt. No. 24]


                                          ARGUMENT

       Under Title 18 United States Code Section 3142(c)(1)(B) a Defendant is “subject to the

least restrictive further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required and the safety of any

other person and the community”. This “may include the condition that the person satisfy any other


                                                 2
         Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 3 of 8




condition that is reasonably necessary to assure the appearance of the person as required and to

assure the safety of any other person and the community.” 18 U.S.C. §3142(c)(1)(B)(xiv)


Continued Electronic Monitoring is Reasonably Necessary to Assure the Appearance of the
                 Defendant and to Assure the Safety of the Community
       At the Defendant’s preliminary hearing and detention hearing conducted in January 2021

in the Northern District of Texas, Federal Bureau of Investigation Agent John Moore testified

about a number of posts and messages the Defendant made on Facebook in the days and weeks

leading up to the January 6, 2021 Capitol Riot. Agent Moore testified that former Air Force

Academy Class of 1989 classmates of the Defendant told Agent Moore that the Defendant posted

on a Facebook chat where the Defendant “made reference to a civil war” and that the Defendant

stated, “you don’t want to find out what kind of republican I am.” (See Gov’t Ex. A) Agent Moore

further testified that in the days prior to the Capitol Riot, the Defendant posted a number of

messages on Facebook, which are detailed below:


       November 11, 2020: “The battle isn’t winnable democratically if they complete the steal.
                          They went into court yesterday. Let’s see what happens.”
                             “Fire and blood will be needed soon.”


       December 24, 2020: “I bought myself body armor and a helmet for the civil war that is
                          coming.”
       December 31, 2020: “We are now under occupation by a hostile governing force. That
                          may seem ludicrous to some, but I see no distinction between a
                          group of Americans seizing power and governing with complete
                          disregard to the Constitution and an invading force of Chinese
                          communists accomplishing the same objective. Against all enemies
                          foreign and domestic”
                          #OathKeeper #2A #111%

                             “Definitely not skipping these today. Luck may be needed in the
                             Second Civil War”
                                               3
          Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 4 of 8




       January 1, 2021:       “I suspect that is what will happen on the 6th. The castle will be
                              stormed. The question is what then?”
       January 5, 2021:       “This is not a President that sounds like he is giving up the White
                              House.”
                              “I truly believe that if we let them complete the steal we will never
                              have a free election again.”
                              “I really believe we are going to take back what they did on
                              November 3”
                              “Plane is packed with people going to stop the steal”


                              “Not interested in missing tomorrow”


                              “The watch phrase here seems to be Restore Our Republic”


       January 6, 2021:       “Patriots on the Capitol”


                              “Patriots storming”


                              “Men with guns need to shoot there way in”


                              “Facebook deleted a post. Trying to find the name of a woman that
                              was gunned down by Capitol police today. She was unarmed and is
                              the first Patriot Martyr in the Second American Revolution.”
                              “Funny BLM is a movement but Patriots are a mob. The real issue
                              is the ruling class got a quick reminder that they are not
                              untouchable.”
       January 7, 2021:       “The charade of an election is over. Our vote was stolen. Time to
                              secede.” [Dkt. No. 5, pp. 30-32]
       At the conclusion of the preliminary hearing and detention hearing in January 2021, the

Court declined to detain the Defendant, but did impose a series of conditions of pre-trial release

for the Defendant. [Dkt. No. 5, pp. 17-19] The Court noted at the conclusion of the hearings that

it did not have any evidence that the Defendant engaged in any violent actions on January 6th, and
                                                4
           Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 5 of 8




that the Defendant was only charged with misdemeanors at that point. [See Gov’t Ex. B, see also

Dkt. No. 22, p. 64] The Court stated that the conditions of release would be restrictive, and that

they would involve location monitoring. Id. The Court ultimately ordered the following conditions

of release3: “(p) participate in one of the following location restriction programs and comply with

its requirements as directed: (ii) Home Detention. You are restricted to your residence at all times

except for employment; education; religious services; medical, substance abuse, or mental health

treatment; attorney visits; court appearances; court-ordered obligations; or other activities

approved in advance by the pretrial services officer or supervising officer”, and “(q) submit to

location monitoring as directed by the pretrial services office or supervising officer and comply

with all of the program requirements and instructed provided.” [Dkt. No. 5, p. 18] The Defendant

is now requesting that he be removed from the location monitoring device. [Dkt. No. 22]


        The pretrial release conditions for location monitoring imposed by the Magistrate Court in

the Northern District of Texas are reasonable and adequately provide for the safety of the

community. The Defendant has not provided a change in circumstances to justify a change in

release conditions. The Defendant states that a lack of recorded violence by the Defendant on

January 6th is a basis for changing his bond conditions. However, the Magistrate Judge in the

Northern District of Texas specifically accounted for a lack of evidence of violence from the

Defendant when he ordered the location monitoring. Of the slew of conditions that the Magistrate




3
  The Court ordered a number of conditions of release, but for the purposes of this Response the Government is only
referencing the two conditions that are at issue.
                                                         5
            Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 6 of 8




Judge articulated when fashioning the bond conditions for the Defendant4, the only condition that

has changed is that the Defendant is no longer charged with only misdemeanors.


         The Defendant contends that his incendiary language on social media in the days and weeks

leading up to the Capitol Riot was nothing more than “overheated rhetoric during an especially

emotional campaign season.” [Dkt No. 22, p. 4] At various points in time leading up to the January

6th attack on the Capitol the Defendant posted that fire and blood would be needed and that he had

purchased body armor and a helmet for the Civil War that was coming. On January 6th, during

the Capitol Riot, the Defendant posted on Facebook that “men with guns need to shoot there [sic]

way in”. This was not merely overheated rhetoric during a campaign season5, these were posts

detailing the events that were about to transpire. The Defendant posted that he was purchasing

body armor and a helmet, and then was wearing a tactical vest and helmet when he broke into the

United States Capitol Building and ended up on the floor of the Senate. The Defendant stated on

the day of the riot that men needed to shoot their way in. This was indicative of the mindset of the

Defendant on January 6th. These violent comments, along with the evidence of the Defendant

inside the United States Capitol with zip-ties and tactical gear, display a public safety threat by the

Defendant. Location monitoring was identified by the Magistrate Judge in the Northern District

of Texas as a necessary tool to keep the public safe while the Defendant is out on bond. Nothing

has changed since that initial assessment to alleviate the need to keep the public safe from the

Defendant.



4
  The Magistrate Judge stated that he was taking into account that the Defendant self-surrendered, did not possess
any weapons, was only charged with misdemeanors, there was no evidence of violence from the Defendant on
January 6th at that point, and that the Defendant had a long and distinguished military career. (See Gov’t Ex. B)
5
  Of note, the Defendant’s social media posts were posted after the 2020 Presidential Election had concluded, and
not during the campaign season.
                                                         6
           Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 7 of 8




                                                    Curfew


        In the alternative, the Defendant moves the Court to amend his conditions of release to

allow reasonable parental visitation. [Dkt. No. 22, p. 5] Currently the bond conditions for the

Defendant states that the Defendant must “(p) participate in one of the following location

restriction programs and comply with its requirements as directed: (ii) Home Detention. You are

restricted to your residence at all times except for employment; education; religious services;

medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-

ordered obligations; or other activities approved in advance by the pretrial services officer or

supervising officer”. [Dkt. No. 5, p. 18]


        While the government still believes home confinement is the best way to adequately protect

the community, because the defendant has already been allowed to leave the home for work, the

government does not oppose altering the defendant’s release conditions to allow him to see his

son. However, the proposal by the defense seems more complicated and difficult to enforce. In

speaking with the defendant’s pre-trial services agent,6 the government thinks that GPS monitoring

with a curfew from 9:00 p.m. to 6:00 a.m. Central Time, would be most effective. The Government

would submit that the new language of the bond conditions, should this Honorable Court grant a

curfew for the Defendant, would read:


        The Defendant is restricted to his residence every day from 9:00 p.m. to 6:00 a.m., or as
        further directed by the pretrial services officer.



6
  The pre-trial services agent for the Defendant has stated that a curfew would work for the Defendant, and stated
that the times of 9:00 p.m. CT to 6:00 a.m. CT would allow the Defendant to continue the current work schedule that
he has. The pre-trial services agent additionally stated that he believes the Defendant would be fine without a
location monitoring device.
                                                        7
          Case 1:21-cr-00140-JDB Document 27 Filed 06/30/21 Page 8 of 8




       The Government is still requesting, however, that the Defendant be subject to an electronic

location monitor for the safety of the community and to assure that the Defendant appears in Court

as ordered.


Dated: June 30, 2021




                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney

                                     By:     /s/ April Ayers-Perez
                                             APRIL AYERS-PEREZ
                                             Assistant United States Attorney
                                             Detailee
                                             Texas Bar No. 24090975
                                             United States Attorney’s Office
                                             District of Columbia
                                             Phone No.: 956-754-0946
                                             April.Perez@usdoj.gov




                                                8
